DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. (PGPUB 2019/0371331), hereinafter referenced Schramm in view of Dunne et al. (PGPUB 2015/0117236).

Regarding claim 1, Schramm discloses a three-way calling terminal for a mobile human-machine coordination calling robot, comprising: 
a first speech interface, configured to transfer call audio between a call object and a back-end processing module (backend server; p. 0036), the call object representing a user for establishing call connection to the three-way calling terminal by using a user terminal (p. 0247, 0308-0309); 
a second speech interface, configured to transfer call audio between the human agent and the call object (transfer call; p. 0246, 0300-0307);
a call control module, configured to process a control signal, and automatically make, answer, and hang up a call (answer incoming call; p. 0024, 0035, 0058, 0240-0243); 
a data processing submodule, configured to process speech data and perform data transfer between the data processing submodule and the back-end processing module (transfer; p. 0246, 0307, 0326); and 
a networking submodule, configured to perform network connection to the back-end processing module (backends server; p. 0036), but does not specifically teach a CODEC1 and CODEC2.
Dunne discloses a terminal comprising:
a CODEC 1 module (plurality of codecs), configured to encode and/or decode the call audio between the call object and the back-end processing module (p. 0017, 0023); and
a CODEC2 module (plurality of codecs), configured to encode and/or decode the call audio between the human agent and the call object (p. 0017, 0023-0026), to compress data for transmission and decompress data when received.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the terminal as described above, to optimize data.
Regarding claim 2, Schramm discloses a terminal wherein the three-way calling terminal further comprises a display module configured to display (display; p. 0037-0039), a call record or call-related information between the three-way calling terminal and the call object (call logging; p. 0317-0319).
Regarding claim 3, Schramm discloses a terminal wherein the three-way calling terminal further comprises a keypad submodule, through which a control instruction is inputted (keypad; p. 0039, 0049, 0349).  
Regarding claim 6, Schramm discloses a terminal wherein the back-end processing module is configured to process speech data transmitted by the three-way calling terminal, and generate response speech and text to be transmitted back to the three-way calling terminal (STT; p. 0202, 0204-0212).  
Regarding claim 7, Schramm discloses a terminal wherein the back-end processing module comprises a dialogue management submodule, a speech recognition submodule, an intention recognition submodule, and a speech synthesis submodule; 
the dialogue management submodule is configured to control procedure and logic of a dialogue, and generate response text (dialog module; p. 0202, 0233, 0235, 0353); 
the speech recognition submodule is configured to recognize and convert received speech of the call object into text (STT; p. 0202, 0204-0212); 
the intention recognition submodule is configured to recognize an intention of the call object based on the text of the recognized speech (intent of call; p. 0024, 0073-0076, 0203, 0319, 0325); and 
the speech synthesis submodule is configured to synthesize and transmit speech from the response text to the three-way calling terminal (speech synthesis; p. 0202, 0233-0236).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657